                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

RECOG IP LLC,

                                                  Case No. 6:21-cv-977
              Plaintiff,

              v.


DICK’S SPORTING GOODS, INC.,

              Defendant.




                   COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Recog IP LLC (“Recog IP” or “Plaintiff”) files this Complaint for
patent infringement against Dick’s Sporting Goods, Inc. (“DSG” or “Defendant”),
and alleges as follows:

                                     PARTIES

      1.     Plaintiff is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business at 17330 Preston Rd,

Suite 200D, Dallas, Texas 75252.

      2.     Upon information and belief, Defendant is a corporation organized and

existing under the laws of the State of Delaware with a place of business in this

judicial District at 6001 West Waco Drive, Unit 316, Waco, Texas 76710, and a

registered agent at Corporation Service Company, 211 East 7th Street, Suite 620,

Austin, Texas 78701.
                           JURISDICTION AND VENUE

       3.     This is an action for patent infringement arising under the Patent Laws

of the United States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       4.     This Court has personal jurisdiction over Defendant because it has

engaged in systematic and continuous business activities in the Western District of

Texas. Specifically, Defendant provides its full range of services to residents in this

District. As described below, Defendant has committed acts of patent infringement

giving rise to this action within this District.

       5.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b)

because Defendant has committed acts of patent infringement in this District and

has a regular and established place of business in this District. Specifically,

Defendant has retail stores in this District, including a store located at 6001 West

Waco Drive, Unit 316, Waco, Texas 76710. In addition, Recog IP has suffered harm

in this District.

                                  PATENT-IN-SUIT

       6.     Recog IP is the assignee of all right, title and interest in United States

Patent No. 7,296,062 (the “’062 Patent” or the “Patent-in-Suit”), including all rights

to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the Patent-in-Suit.        Accordingly, Recog IP

possesses the exclusive right and standing to prosecute the present action for

infringement of the Patent-in-Suit by Defendant.



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 2
                                THE ‘062 PATENT

      7.     On November 13, 2007, the United States Patent and Trademark Office

issues the ‘062 Patent. The ‘062 Patent is titled “Method for Generating a

Presentation for Re-locating an Information Page that has Already Been Called.” The

application leading to the ‘062 Patent was filed on March 28, 2002 and claims priority

to a German application filed on March 30, 2001. A true and correct copy of the ‘062

Patent is attached hereto as Exhibit A and incorporated herein by reference.

      8.     The ‘062 Patent is valid and enforceable.

      9.     The inventors recognized that there was a need for Internet users to be

able to view and return to a webpage they have previously visited. Ex. A at 2:36-41.

      10.    The invention in the ‘062 Patent provides a method for generating a

presentation for the re-location of an information page that was already called

proceeding from a home page of an information vendor, and which has been exited in

the meantime. Id., 2:17-28.

      11.    To this end, the inventors recognized the importance of tracking user

shopping data, and the claimed invention therefore has the vendor server register

users via cookies. Id., 4:32-39. (“Via the cookie, the registration software running on

the server 20 can thus register the computer 1, and thus indirectly register the user

5, when calling the home page 50 of the information vendor.”).

                                   COUNT I
                   (Infringement of U.S. Patent No. 7,296,062)

      12.    Recog IP incorporates the above paragraphs herein by reference.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 3
      13.    Direct Infringement. DSG has been and continues to directly infringe

at least claim 1 of the ‘062 Patent in this District and elsewhere in the United States

by providing a method, for example, Defendant’s website, which generates a

presentation for re-locating an information page that had been called, via a network

selected from the group consisting of the Internet, an intranet, and an extranet, from

a home page of an information vendor having a vendor server and which has

subsequently been exited. For example, Defendant’s website opens a dialog box

showing recently viewed items and is placed on Defendant’s web pages. See Figures

1-3, available at http://www.dickssportinggoods.com/.




      Figure 1. Showing that the first time a user enters the DSG website and a
product information website is opened.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 4
       Figure 2. Showing that, when a second product information website is opened,
then the “Recently Viewed” dialog box/section is shown containing the product pages
viewed by the user during that user’s session.




      Figure 3. Showing that, the recently viewed products within the “Recently
Viewed” dialog box contain links to their respective product pages.

      14.   DSG’s website performs the step of claim 1(a): having “a user, via a user

computer in communication with said vendor server, call[] a home page, comprising

home page contents, of an information vendor, registering the user at said vendor

server.” For example, DSG’s website allows users to visit Defendant’s website, open


COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 5
the home page, view the products offered by DSG, and register on the vendor server

via cookies. See https://www.dickssportinggoods.com/ (DSG’s “home page”); see also

Ex. A, 4:32-39.

      15.    DSG’s website performs the step of claim 1(b): “at said vendor

registering information pages of said information vendor called by said user directly

and indirectly proceeding from said home page.” For example, DSG’s website

temporarily stores the visited information product pages on a server, and the

vendor server analyzes the Recently Viewed Cookie to build a new product page,

including integration of the Recently Viewed section according to the current

contents of the received Recently Viewed Cookie until the vendor server sends the

new information product page and the updated Recently Viewed Cookie to the user

computer. See Figures 1-3.

      16.    DSG’s website performs the step of claim 1(c): “only temporarily

generating a displayable presentation at the vendor server, for display at said user

computer which visually identifies a sequence of said information pages of said

information vendor called by said user, and deleting said presentation from the

vendor server, with no storage of said presentation or said information pages at said

vendor server, when said user exits an information session with said information

vendor.” For example, the product pages of DSG’s website shown in the Recently

Viewed dialog box are temporary. When browsing in incognito mode or after

clearing cookies, the product pages from a previous session are no longer shown in




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 6
the Recently Viewed dialog box. Even the Recently Viewed dialog box is not shown

until a second product website is visited again. See Figure 4.




       Figure 4. DSG’s website does not show product pages from a previous session
in the recently viewed dialog box if cookies are cleared or the user browses in
incognito mode. Even the “Recently Viewed” dialog box/section is not shown until a
second product website is visited (again).

      17.    Induced Infringement. DSG has also actively induced, and

continues to induce, the infringement of at least claim 1 of the ’062 Patent by

actively inducing its customers, including merchants and end-users to use DSG’s

website in an infringing manner as described above. Upon information and belief,

DSG has specifically intended that its customers use its website that infringe at

least claim 1 of the ’062 Patent by, at a minimum, providing access to support for,

training and instructions for, its website to its customers to enable them to infringe

at least claim 1 of the ’062 Patent, as described above. Even where performance of

the steps required to infringe at least claim 1 of the ’062 Patent is accomplished by




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 7
DSG and DSG’s customer jointly, DSG’s actions have solely caused all of the steps

to be performed.

       18.   Recog IP is entitled to recover damages adequate to compensate it for

such infringement in an amount no less than a reasonable royalty under 35 U.S.C. §

284.

       19.   Recog IP will continue to be injured, and thereby caused irreparable

harm, unless and until this Court enters an injunction prohibiting further

infringement.

                             PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant, granting the following relief:

       A.    A declaration that the Defendant has infringed the Patent-in-Suit;

       B.    An award of damages to compensate Recog IP for Defendant’s direct

             and indirect infringement of the Patent-in-Suit;

       C.    An order that DSG and its officers, directors, agents, servants,

             employees, successors, assigns, and all persons in active concert or

             participation with them, be preliminarily and permanently enjoined

             from infringing the Patent-in-Suit under 35 U.S.C. § 283;

       D.    A declaration that this case is exceptional, and an award to Recog IP of

             reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

       E.    An award of prejudgment and post-judgment interest; and

       F.    Such other relief as this Court or jury may deem proper and just.



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 8
                                 JURY DEMAND

      Plaintiff demands trial by jury, under Fed. R. Civ. P. 38.



      Dated: September 21, 2021               Respectfully submitted,

                                            /s/ David R. Bennett
                                        By: David R. Bennett
                                            Illinois Bar No. 6244214
                                            (Admitted to U.S. District Court for the
                                            Western District of Texas)
                                            DIRECTION IP LAW
                                            P.O. Box 14184
                                            Chicago, IL 60614-0184
                                            Telephone: (312) 291-1667
                                            e-mail: dbennett@directionip.com

                                              ATTORNEY FOR PLAINTIFF
                                              RECOG IP LLC




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 9
